In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-18-00170-CV
                             ________________________


          ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER
           A/K/A EAST TEXAS MEDICAL CENTER-TYLER, APPELLANT

                                            V.

RAYMOND BROWN, TERRY OATES D/B/A OATES FARM, LOYCE HORACE, LARRY
          HARRISON, AND GERALDINE GARDNER, APPELLEES


                         On Appeal from the 278th District Court
                                  Madison County, Texas
            Trial Court No. 16-14301-278-01; Honorable Hal R. Ridley, Presiding


                                     March 26, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this court is an unopposed motion to dismiss filed by Appellant,

ETX Successor Tyler f/k/a East Texas Medical Center a/k/a East Texas Medical Center-

Tyler. By this motion, Appellant represents that the parties have reached a settlement.

Without passing on the merits of the appeal, Appellant’s motion is granted and the appeal
is dismissed. See TEX. R. APP. P. 42.1(a)(1). As the motion does not indicate an

agreement of the parties regarding the allocation of costs, all costs on appeal shall be

taxed against Appellant. Id. at 42.1(d). Having dismissed this appeal at Appellant’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.



                                                Per Curiam




                                            2